DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/12/2021.
Claims 1-12 are pending.  Claims 8-12 are currently withdrawn. Claims 1 and 7 are currently amended.  Claims 1 and 7 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments and amendments, filed 5/12/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 3/10/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, 
Election/Restrictions
Claim 7 is allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Groups, as set forth in the Office action mailed on 9/9/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I and II is withdrawn.  
Claims 8-12, directed to a nonelected Group, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, specifically claim 7.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The examiner called the Attorney of Record, Christopher Monday (Reg. No: 60,929), for an examiner’s amendment on 6/4/2021. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Monday on 6/4/2021.
The application has been amended as follows: 
In the Claims, amend Claim 10 as follows:
10. (Currently Amended) The method according to claim [[10]]9, wherein the reducing gases are mixed with one or more inert gases selected from the group consisting of xenon, argon, helium, nitrogen, and carbon dioxide.
Allowable Subject Matter
Claims 1-12 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Vandroux and/or Diep, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “the one or more plasma chamber modules respectively comprising plasma chamber gas supplies through which plasma ions generated in an external plasma source are transported to the one or more plasma chamber modules for use in plasma treatment of at least one of the bonding sides” and “one or more combined bonding/plasma chamber modules respectively comprising combined bonding/plasma chamber gas supplies through which plasma ions generated in the external plasma source are transported to the one or more combined bonding/plasma chamber modules for use in plasma treatment of the at least one of the bonding sides”.
Claims 2-6 are allowed as being dependent on allowed claim 1.
Regarding independent claim 7, the claim is allowed, because the prior art of record including Vandroux and/or Diep, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “transporting plasma ions generated in an external plasma source to the at least one of the one or more plasma chamber modules of the one or more module groups and the one or more bonding/plasma chamber modules respectively through the plasma chamber gas supplies and the combined bonding/plasma chamber gas supplies for use in plasma treatment of the at least one of the bonding sides”.
Claims 8-12 are allowed as being dependent on allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895